DETAILED ACTION
This office action is in response to the correspondence filed on 09/15/2020. This application is a continuation of 15236688 filed 08/15/2016. Claims 1-36 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/15/2020, 11/03/2021, 03/25/2022 and 06/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, and 6-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-33 of U.S. Patent No. US 10810289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the patented claims. The claims in the instant application are essentially the same while broader in scope than the ones in the issued patent. The instant application has the basic elements of user authentication and determining a change in user based on a difference in biometric data while the issued patent has the additional details about the initial user authentication and their actions after being authenticated as seen in the example below in claim 1 of the instant application and claim 1 of the issued patent.

Instant Application
U.S. Patent No. 10810289 B2
1. A method for operating a process control system for an industrial process plant, the method comprising: providing a user access to the process control system, via a user-interface, 
































when the identity of the user is determined; capturing, via a sensor at the user-interface, current biometric data of a changed user; comparing the current biometric data to stored data of users that are authorized to interact with the process control system; 
determining a change in user based on a difference between the current biometric data and the stored data of users that are authorized to interact with the process control system; and 
preventing the changed user from performing a secured operation within the process control system.
2. The method of claim 1, wherein providing the user access to the process control system includes: capturing, via the sensor at the user-interface, biometric data of the user; comparing the captured biometric data to the stored data of users that are authorized to interact with the process control system; determining an identity of the user based on a match between the captured biometric data and the stored data; and providing the user access to the process control system when the identity of the user is determined.
1. A method for operating a process control system for an industrial process plant, the method comprising:
capturing, via a sensor at a user-interface, biometric data of a user authorized to interact with the process control system;
comparing the captured biometric data to stored data of users that are authorized to interact with the process control system;
determining an identity of a user based on a match between the captured biometric data and the stored data;
providing the user access to the process control system, via at least one of a batch operator interface or a campaign manager, when the identity of the user is determined, wherein access to the process control system includes enabling the user to perform at least one secured operation selected from the group of: configuration of a field device within the process control system, monitoring of a field device within the process control system, or control of a field device within the process control system, wherein the field device is at least one of: a sensor, a valve, a regulator, a transmitter, or a positioner, and wherein the field device measures a process variable within the process plant and/or performs a physical function within the process plant based on a measured process variable within the process plant;
saving the captured biometric data and an indication of the action performed along with a day and time stamp in response to providing the user access to the process control system, wherein the saved captured biometric data, the indication of the action performed, and the day and time stamp provide a record of which user accesses the process control system, which action was performed, and a day and time when the user accesses the process control system;
capturing, via the sensor at the user-interface, current biometric data of a changed user;
comparing the current biometric data to the captured biometric data;

determining a change in user based on a difference between the current biometric data and the captured biometric data; and


preventing the changed user from performing a secured operation within the process control system.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 22-29, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 14, 23, and 31-36 (specifically claims 4, 23, and 31-33), a limitation recites “the process” which was never recited before. There is insufficient antecedent basis for this limitation in the claim. 
Examiner notes that for the purpose of examination, “the process” is interpreted as a user authorization process. 

Regarding claims 22-29, specifically independent claim 22, “a sensor” in “capture, via a sensor” in the fourth limitation introduced confusion of potentially two different sensors (one in claim 12 and one in claim 22). It is unclear if this sensor is referring to a new sensor or the same sensor as mentioned in claim 12 before. 
Examiner suggests that a first or a second sensor can be used in the first occurrence of the term to distinguish the different sensors if they are indeed different.
Please clarify and thoroughly review the claim set for accuracy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-14, 18-19, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Alderucci et al. (US Pub No. 2017/0091435 A1, referred to as Alderucci), in view of Fiddy (US Pat No. 8,508,338 B1, referred to as Fiddy).
Regarding claim 1, Alderucci discloses,
1. A method for operating a process control system for an industrial process plant, the method comprising:
providing a user access to the process control system, via a user-interface, when the identity of the user is determined; (Alderucci: Fig. 4; [0121]; the system 100 prompts the user (user-interface) for identity verification data, e.g. physical biometric data, based on the location and/or the surveillance level associated with the location of the device 113. [0122]; identity verification data may then be compared at 422 with the data stored previously, such as with the remote computer 118 and/or the authentication device 155. If verification passes, the system 100 may at 426 determine if there are any location based service limits and at 428 determine any applicable user preferences related thereto. That is, the system 100 may determine which of the plurality of available services the user will be provided access to based on the location of the device and/or the surveillance level associated with the location. For example, the system 100 may provide access to all services (process control system), such as wagering, entertainment, news, messaging, telephone, IP telephony etc., in the casino, when the device 113 is located within the casino. Similarly, access to all services other than wagering may be provided in all areas (provide access to services if identity is verified).)
capturing, via a sensor at the user-interface, current biometric data of a changed user; (Alderucci: [0084]; the biometric sensor 120 may also obtain (capture) behavioral biometric data, such as blood pressure, heart or pulse rate, body temperature data, speech, handwriting, keystrokes, body movements, etc. The behavioral biometric data may be analyzed to determine whether there has been a user change or otherwise verify that there has not been a break in user continuity at any time following verification of a user's identify following initial validation with, e.g., the physical biometric data, or ID and password. (change in user).)
comparing the current biometric data to …data of users that are authorized to interact with the process control system; (Alderucci: [0084]; the gaming system 100 may monitor behavioral biometric data with the device and prompt the user for physical biometric data or other identity verification data if it is determined from the behavioral data collected following identity verification that there may have been a change in the users of the device. For example, the user's heart rate or body temperature may be monitored following initial verification to determine if there are any changes in the data stream, e.g., in consecutive data readings, that may be attributed to a change in users, such as a sudden change in heart rate or temperature (either lower or higher) in a relatively short amount of time, e.g., in 5 seconds or less, or a break in the data, e.g., a null reading for one or more consecutive data readings, or a combination thereof (continue to monitor the current biometric data and compare it to the previously captured biometric data of the verified user to determine if there’s a change in user).)
determining a change in user based on a difference between the current biometric data and the …data of users that are authorized to interact with the process control system; and (Alderucci: [0084]; the gaming system 100 may monitor behavioral biometric data with the device and prompt the user for physical biometric data or other identity verification data if it is determined from the behavioral data collected following identity verification that there may have been a change in the users of the device. For example, the user's heart rate or body temperature may be monitored following initial verification to determine if there are any changes in the data stream, e.g., in consecutive data readings, that may be attributed to a change in users, such as a sudden change in heart rate or temperature (either lower or higher) in a relatively short amount of time, e.g., in 5 seconds or less, or a break in the data, e.g., a null reading for one or more consecutive data readings, or a combination thereof. (a change of user is determined by the difference between the current biometric and the previously captured ones of the verified user of the services).)
preventing the changed user from performing a secured operation within the process control system. (Alderucci: [0085]; user change indication may trigger a prompt for identity verification data in order for the user to continue using the services of the system 100 (i.e. preventing the continued use of the services if not verified).)
Alderucci does not explicitly disclose, however Fiddy teaches,
…stored (biometric) data of users (Fiddy: Coln. 7; ls. 10-12; biometric data streams can be stored by the server (Alderucci teaches comparing to a biometric data stream but a stream can also be stored and used for data comparison).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fiddy into the teachings of Alderucci with a motivation to allow biometric data streams to be periodically audited to search for potential anomalies by storing the data streams in a central remotely located authentication server (Fiddy: Coln. 7; ls. 10-15).


Regarding claim 2, the combination of Alderucci and Fiddy discloses, 
2. The method of claim 1, wherein providing the user access to the process control system includes:
Alderucci further discloses,
capturing, via the sensor at the user-interface, biometric data of the user; (Alderucci: [0083]; the biometric data is generally obtained (capturing) with the biometric sensor 120 and used at least to verify the identity of the user as a gateway for allowing the user to access the services provided with the gaming device 113 and/or the remote computer 118.)
comparing the captured biometric data to the stored data of users that are authorized to interact with the process control system; (Alderucci: [0083]; biometric data may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)
determining an identity of the user based on a match between the captured biometric data and the stored data; and (Alderucci: [0083]; access to the gaming system's services may be provided based on a positive match thereof.)
providing the user access to the process control system when the identity of the user is determined. (Alderucci: [0083]; access to the gaming system's services may be provided based on a positive match thereof.)


	
Regarding claim 3, the combination of Alderucci and Fiddy discloses, 
3. The method of claim 2, 
Alderucci further discloses,
wherein the captured biometric data comprises an image including at least a portion of the face of the user, (Alderucci: [0083]; biometric data associated with a user, such as an iris scanner, a retinal scanner, a vascular pattern reader, a facial recognition camera, etc.) wherein comparing the captured biometric data to stored data comprises: (Alderucci: [0083]; biometric data may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)
determining one or more facial characteristics of the image; and (Alderucci: [0083]; biometric data associated with a user, such as an iris scanner, a retinal scanner, a vascular pattern reader, a facial recognition camera, etc.)
comparing the one or more facial characteristics to stored data of users authorized to interact with the process control system. (Alderucci: [0083]; biometric data (including determining from facial chrematistics)  may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)


Regarding claim 12, Alderucci discloses,
12. A system for operating a process control system for an industrial process plant, the system comprising:
a communication network; (Alderucci: [0063])
one or more processors communicatively coupled to the communication network; and a non-transitory computer-readable memory coupled to the one or more processors and storing thereon instructions that, when executed by the one or more processors, cause the system to: (Alderucci: Claim 36)
provide a user access to the process control system, via a user-interface, when an identity of the user is determined; (Alderucci: Fig. 4; [0121]; the system 100 prompts the user (user-interface) for identity verification data, e.g. physical biometric data, based on the location and/or the surveillance level associated with the location of the device 113. [0122]; identity verification data may then be compared at 422 with the data stored previously, such as with the remote computer 118 and/or the authentication device 155. If verification passes, the system 100 may at 426 determine if there are any location based service limits and at 428 determine any applicable user preferences related thereto. That is, the system 100 may determine which of the plurality of available services the user will be provided access to based on the location of the device and/or the surveillance level associated with the location. For example, the system 100 may provide access to all services (process control system), such as wagering, entertainment, news, messaging, telephone, IP telephony etc., in the casino, when the device 113 is located within the casino. Similarly, access to all services other than wagering may be provided in all areas (provide access to services if identity is verified).)
capture, via a sensor at the user-interface, current biometric data of a changed user; (Alderucci: [0084]; the biometric sensor 120 may also obtain (capture) behavioral biometric data, such as blood pressure, heart or pulse rate, body temperature data, speech, handwriting, keystrokes, body movements, etc. The behavioral biometric data may be analyzed to determine whether there has been a user change or otherwise verify that there has not been a break in user continuity at any time following verification of a user's identify following initial validation with, e.g., the physical biometric data, or ID and password. (change in user).)
compare the current biometric data to …data of users that are authorized to interact with the process control system; (Alderucci: [0084]; the gaming system 100 may monitor behavioral biometric data with the device and prompt the user for physical biometric data or other identity verification data if it is determined from the behavioral data collected following identity verification that there may have been a change in the users of the device. For example, the user's heart rate or body temperature may be monitored following initial verification to determine if there are any changes in the data stream, e.g., in consecutive data readings, that may be attributed to a change in users, such as a sudden change in heart rate or temperature (either lower or higher) in a relatively short amount of time, e.g., in 5 seconds or less, or a break in the data, e.g., a null reading for one or more consecutive data readings, or a combination thereof (continue to monitor the current biometric data and compare it to the previously captured biometric data of the verified user to determine if there’s a change in user).)
determine a change in user based on a difference between the current biometric data and the …data of users that are authorized to interact with the process control system; and (Alderucci: [0084]; the gaming system 100 may monitor behavioral biometric data with the device and prompt the user for physical biometric data or other identity verification data if it is determined from the behavioral data collected following identity verification that there may have been a change in the users of the device. For example, the user's heart rate or body temperature may be monitored following initial verification to determine if there are any changes in the data stream, e.g., in consecutive data readings, that may be attributed to a change in users, such as a sudden change in heart rate or temperature (either lower or higher) in a relatively short amount of time, e.g., in 5 seconds or less, or a break in the data, e.g., a null reading for one or more consecutive data readings, or a combination thereof. (a change of user is determined by the difference between the current biometric and the previously captured ones of the verified user of the services).)
prevent the changed user from performing a secured operation within the process control system. (Alderucci: [0085]; user change indication may trigger a prompt for identity verification data in order for the user to continue using the services of the system 100 (i.e. preventing the continued use of the services if not verified).)
Alderucci does not explicitly disclose, however Fiddy teaches,
…stored (biometric) data of users (Fiddy: Coln. 7; ls. 10-12; biometric data streams can be stored by the server (Alderucci teaches comparing to a biometric data stream but a stream can also be stored and used for data comparison).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fiddy into the teachings of Alderucci with a motivation to allow biometric data streams to be periodically audited to search for potential anomalies by storing the data streams in a central remotely located authentication server (Fiddy: Coln. 7; ls. 10-15).


Regarding claim 13, the combination of Alderucci and Fiddy discloses, 
13. The system of claim 12, wherein providing the user access to the process control system includes:
Alderucci further discloses,
capture, via the sensor at the user-interface, biometric data of a user authorized to interact with the process control system; (Alderucci: [0083]; the biometric data is generally obtained (capturing) with the biometric sensor 120 and used at least to verify the identity of the user as a gateway for allowing the user to access the services provided with the gaming device 113 and/or the remote computer 118.)
compare the captured biometric data to the stored data of users authorized to interact with the process control system; (Alderucci: [0083]; biometric data may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)
determine an identity of a user based on a match between the captured biometric data and the stored data; and (Alderucci: [0083]; access to the gaming system's services may be provided based on a positive match thereof.)
provide the user access to the process control system when the identity of the user is determined. (Alderucci: [0083]; access to the gaming system's services may be provided based on a positive match thereof.)


Regarding claim 14, the combination of Alderucci and Fiddy discloses, 
14. The system of claim 13, 
Alderucci further discloses,
wherein the captured biometric data comprises an image including at least a portion of the face of the user, (Alderucci: [0083]; biometric data associated with a user, such as an iris scanner, a retinal scanner, a vascular pattern reader, a facial recognition camera, etc.) wherein the instructions that, when executed by the one or more processors, cause the system to compare the captured the biometric data to stored data comprises: (Alderucci: [0083]; biometric data may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)
determine one or more facial characteristics of the captured biometric data; and (Alderucci: [0083]; biometric data associated with a user, such as an iris scanner, a retinal scanner, a vascular pattern reader, a facial recognition camera, etc.)
compare the one or more characteristics to stored data of authorized users associated with the process. (Alderucci: [0083]; biometric data (including determining from facial chrematistics) may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)


Regarding claim 18, the combination of Alderucci and Fiddy discloses, 
18. The system of claim 13, 
Alderucci further discloses,
wherein the instructions, when executed by the one or more processors, to selectively facilitate the one or more steps further cause the system to enable the user to access the process control system via a user interface. (Alderucci: [0080]; method includes communicating data back and forth between devices, displaying interface screens, etc.)


Regarding claim 19, the combination of Alderucci and Fiddy discloses, 
19. The system of claim 13, 
Alderucci further discloses,
wherein the instructions, when executed by the one or more processors, further cause the system to activate a user profile based on the determined identity of the user. (Alderucci: [0083]; the biometric data is generally obtained with the biometric sensor 120 and used at least to verify the identity of the user as a gateway for allowing the user to access the services provided with the gaming device 113 and/or the remote computer 118. [0096]; the user defined service limitations may be stored in a user profile in a database associated with the system 100.)


Regarding claim 30, Alderucci discloses,
30. A tangible, computer-readable medium storing instructions that when executed by one or more processors of a process control system, cause the process control system to: (Alderucci: Claim 36)
provide a user access to the process control system, via a user-interface, when an identity of the user is determined; (Alderucci: Fig. 4; [0121]; the system 100 prompts the user (user-interface) for identity verification data, e.g. physical biometric data, based on the location and/or the surveillance level associated with the location of the device 113. [0122]; identity verification data may then be compared at 422 with the data stored previously, such as with the remote computer 118 and/or the authentication device 155. If verification passes, the system 100 may at 426 determine if there are any location based service limits and at 428 determine any applicable user preferences related thereto. That is, the system 100 may determine which of the plurality of available services the user will be provided access to based on the location of the device and/or the surveillance level associated with the location. For example, the system 100 may provide access to all services (process control system), such as wagering, entertainment, news, messaging, telephone, IP telephony etc., in the casino, when the device 113 is located within the casino. Similarly, access to all services other than wagering may be provided in all areas (provide access to services if identity is verified).)
capture, via a sensor at the user-interface, current biometric data of a changed user; (Alderucci: [0084]; the biometric sensor 120 may also obtain (capture) behavioral biometric data, such as blood pressure, heart or pulse rate, body temperature data, speech, handwriting, keystrokes, body movements, etc. The behavioral biometric data may be analyzed to determine whether there has been a user change or otherwise verify that there has not been a break in user continuity at any time following verification of a user's identify following initial validation with, e.g., the physical biometric data, or ID and password. (change in user).)
compare the current biometric data to …data of users that are authorized to interact with the process control system; and (Alderucci: [0084]; the gaming system 100 may monitor behavioral biometric data with the device and prompt the user for physical biometric data or other identity verification data if it is determined from the behavioral data collected following identity verification that there may have been a change in the users of the device. For example, the user's heart rate or body temperature may be monitored following initial verification to determine if there are any changes in the data stream, e.g., in consecutive data readings, that may be attributed to a change in users, such as a sudden change in heart rate or temperature (either lower or higher) in a relatively short amount of time, e.g., in 5 seconds or less, or a break in the data, e.g., a null reading for one or more consecutive data readings, or a combination thereof (continue to monitor the current biometric data and compare it to the previously captured biometric data of the verified user to determine if there’s a change in user).)
determine a change in user based on a difference between the current biometric data and the …data of users that are authorized to interact with the process control system; and (Alderucci: [0084]; the gaming system 100 may monitor behavioral biometric data with the device and prompt the user for physical biometric data or other identity verification data if it is determined from the behavioral data collected following identity verification that there may have been a change in the users of the device. For example, the user's heart rate or body temperature may be monitored following initial verification to determine if there are any changes in the data stream, e.g., in consecutive data readings, that may be attributed to a change in users, such as a sudden change in heart rate or temperature (either lower or higher) in a relatively short amount of time, e.g., in 5 seconds or less, or a break in the data, e.g., a null reading for one or more consecutive data readings, or a combination thereof. (a change of user is determined by the difference between the current biometric and the previously captured ones of the verified user of the services).)
prevent the changed user from performing a secured operation within the process control system. (Alderucci: [0085]; user change indication may trigger a prompt for identity verification data in order for the user to continue using the services of the system 100 (i.e. preventing the continued use of the services if not verified).)
Alderucci does not explicitly disclose, however Fiddy teaches,
…stored (biometric) data of users (Fiddy: Coln. 7; ls. 10-12; biometric data streams can be stored by the server (Alderucci teaches comparing to a biometric data stream but a stream can also be stored and used for data comparison).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fiddy into the teachings of Alderucci with a motivation to allow biometric data streams to be periodically audited to search for potential anomalies by storing the data streams in a central remotely located authentication server (Fiddy: Coln. 7; ls. 10-15).
Examiner notes that per specification [0050], the term tangible computer-readable medium is expressly defined to include any type of computer-readable storage and to exclude propagating signals.


Regarding claim 31, the combination of Alderucci and Fiddy discloses, 
31. The tangible, computer-readable medium of claim 30, wherein providing access to the user includes:
capture, by the one or more sensors, biometric data of the user associated with the process of the process control system; (Alderucci: [0083]; the biometric data is generally obtained (capturing) with the biometric sensor 120 and used at least to verify the identity of the user as a gateway for allowing the user to access the services provided with the gaming device 113 and/or the remote computer 118.)
determine, by the one or more processors, a level of authorization of the user based on the captured biometric data; and (Alderucci: [0083]; access to the gaming system's services may be provided based on a positive match thereof (a level of having access/authorization or not).)
provide the user access to the process control system when the identity of the user is determined. (Alderucci: [0083]; access to the gaming system's services may be provided based on a positive match thereof.)


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alderucci, in view of Fiddy and further in view of Ellison et al. (US Pub No US 2018/0014189 A1, referred to as Ellison).
Regarding claim 4, the combination of Alderucci and Fiddy discloses, 
4. The method of claim 2, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Ellison teaches,
wherein the captured biometric data comprises a voice recording, wherein comparing the captured biometric data to stored data comprises: (Ellison: [0037]: the first-factor authentication component 224 may perform an initial authentication of an identity of a client via a voice biometric analysis of the incoming voice command. Further, the first-factor authentication component 224 may compare the voice biometric analysis of the incoming voice command with a voice biometric template of the client that is stored within the data store 222.)
determining one or more sound characteristics of the voice recording; and (Ellison: [0037]: the voice biometric analysis may include an analysis of an accent of a client voice, tonality of a client voice, a refraction of sound of a client voice, frequency of a client voice, and pitch of a client voice.)
comparing the one or more characteristics of the voice recording to stored data of users authorized to interact with the process control system. (Ellison: [0037]: the first-factor authentication component 224 may compare the voice biometric analysis of the incoming voice command with a voice biometric template of the client that is stored within the data store 222.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ellison into the combination of Alderucci and Fiddy with a motivation to facilitate customers to selectively interact with a computing resource when they may have their extremities occupied and may not be able to access navigate through the user interfaces of such applications and devices through physical input by utilizing a voice-initiated command (Ellison: [0002], [0014]).

	

Regarding claim 5, the combination of Alderucci and Fiddy discloses, 
5. The method of claim 4, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Ellison teaches,
wherein determining the one or more sound characteristics of the voice recording comprises analyzing one or more of a tone, a pitch, a cadence, or a frequency associated with the voice recording. (Ellison: [0037]: the voice biometric analysis may include an analysis of an accent of a client voice, tonality of a client voice, a refraction of sound of a client voice, frequency of a client voice, and pitch of a client voice.)
The same motivation that was utilized for combining Alderucci, Fiddy and Ellison as set forth in claim 4 is equally applicable to claim 5.


Claims 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alderucci, in view of Fiddy and further in view of Macdonald (US Pub No US 2016/0335511 A1, referred to as Macdonald).
Regarding claim 6, the combination of Alderucci and Fiddy discloses, 
6. The method of claim 2, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Macdonald teaches,
wherein allowing access to the process control system includes an input to the user-interface that is a request for an electronic signature, the method further comprising: (Macdonald: [0025]; the authentication methods may be performed in response to, or as part of, a request to perform a mobile or remote transaction with a financial service provider or a merchant, or for any purpose requiring authentication of a person.)
capturing, via the sensor at the user-interface, an image of the user; (Macdonald: [0007]; the system also receives (capturing) image data including an image of the user of the computing device captured using an image sensor of the computing device.)
determining an arrangement of one or more limbs of the user based on the captured image; and (Macdonald: [0076]; as shown in FIG. 6a, an example authentication parameter may define the formation of a person's hand in a pointing gesture using an index finger, as shown. In some embodiments, the authentication parameter may be particularly defined to specifically indicate the pointing gesture of the user's index finger of the right hand, for example. Additionally, in some embodiments, the authentication parameter may define that the user's hand is to be positioned in front of the user's body with a straight arm as shown in FIG. 6a.)
based on the determined arrangement, providing an output signal comprising an electronic signature of the user. (Macdonald: [0087]; with respect to the example shown in FIG. 6d, authentication system 120 (Fig. 1) may analyze the image data to identify at least portions of a person's hand. Other image data analysis techniques may be implemented to determine which of the person's hands is captured in the image data, a formation of the person's hand, a positioning of the hand relative to the person's face or body, motion of the hand in video image data, and other characteristics of the prescribed authentication parameter. [0088] a confidence score may be associated with each of the one or more comparisons based on the similarity of the identified possible authentication parameter in the captured image data (signature output) and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 (Fig. 1) may determine that the person is to be authenticated.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Macdonald into the combination of Alderucci and Fiddy with a motivation to provide an enhanced authentication system which use some part of the body to do a biometric comparison (Macdonald abstract).


Regarding claim 15, the combination of Alderucci and Fiddy discloses, 
15. The system of claim 13, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Macdonald teaches,
wherein the instructions, when executed by the one or more processors, to selectively facilitate the one or more steps further cause the system to: 
determine an arrangement of one or more limbs of the user based on the captured biometric data; and (Macdonald: [0076]; as shown in FIG. 6a, an example authentication parameter may define the formation of a person's hand in a pointing gesture using an index finger, as shown. In some embodiments, the authentication parameter may be particularly defined to specifically indicate the pointing gesture of the user's index finger of the right hand, for example. Additionally, in some embodiments, the authentication parameter may define that the user's hand is to be positioned in front of the user's body with a straight arm as shown in FIG. 6a.)
based on the determined arrangement, provide an output signal comprising an electronic signature of the user. (Macdonald: [0087]; with respect to the example shown in FIG. 6d, authentication system 120 (Fig. 1) may analyze the image data to identify at least portions of a person's hand. Other image data analysis techniques may be implemented to determine which of the person's hands is captured in the image data, a formation of the person's hand, a positioning of the hand relative to the person's face or body, motion of the hand in video image data, and other characteristics of the prescribed authentication parameter. [0088] a confidence score may be associated with each of the one or more comparisons based on the similarity of the identified possible authentication parameter in the captured image data (signature output) and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 (Fig. 1) may determine that the person is to be authenticated.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Macdonald into the combination of Alderucci and Fiddy with a motivation to provide an enhanced authentication system which use some part of the body to do a biometric comparison (Macdonald abstract).


Regarding claim 16, the combination of Alderucci and Fiddy discloses, 
16. The system of claim 13, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Macdonald teaches,
wherein the instructions that, when executed by the one or more processors, further cause the system to:
capture, via the sensor at the user-interface, a motion associated with the user to; and (Macdonald: [0007]; the system also receives (capturing) image data including an image of the user of the computing device captured using an image sensor of the computing device. [0057]; the prescribed authentication gesture may incorporate motion, such that the gesture may be identified in a video image.)
based on the captured motion, provide an output signal in response to the captured motion. (Macdonald: [0088]; a confidence score may be associated with each of the one or more comparisons based on the similarity of the identified possible authentication parameter in the captured image data (output) and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 (Fig. 1) may determine that the person is to be authenticated)
The same motivation that was utilized for combining Alderucci, Fiddy and Macdonald as set forth in claim 15 is equally applicable to claim 16.


Claims 7-11, 20-21, 23, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Alderucci, in view of Fiddy and further in view of Alsina et al. (US Pub No. 2015/0220931 A1, referred to as Alsina).
Regarding claim 7, the combination of Alderucci and Fiddy discloses, 
7. The method of claim 2, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
the method further comprising:
determining a level of authorization based on the identity of the user; and (Alsina: Fig. 14; [0084]; as shown in block 1400, a request for authentication is received from a guest user. As part of the request, the guest user submits his or her fingerprint image. A determination can then be made at block 1402 as to whether or not the owner of the device has enabled a guest mode. (guest mode is an example of a different level of authorization).)
based on the determined level of authorization, toggling one or more elements of the user-interface. (Alsina: [0084]; guest mode can permit a guest user to access certain functions and applications when the guest user is temporarily using an electronic device that belongs to another person (allowing access to certain functions based on a guest mode is similar to selectively toggling the user-interface based on level of authorization).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alsina into the combination of Alderucci and Fiddy with a motivation to allow an owner of an electronic device to permit a guest user to access certain functions and applications when the guest user is temporarily using the electronic device by establishing or enabling a guest mode in the electronic device (Alsina: [0026]).


Regarding claim 8, the combination of Alderucci and Fiddy discloses, 
8. The method of claim 2, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein allowing access to the process control system includes selectively facilitating one or more changes in response to a user input, comprising:
enabling one or more components of the user-interface. (Alsina: [0084]; guest mode can permit a guest user to access certain functions and applications when the guest user is temporarily using an electronic device that belongs to another person (allowing access to certain/selective functions based on a guest mode is similar to enabling some components of the user-interface because the input was from a guest user).)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 7 is equally applicable to claim 8.


Regarding claim 9, the combination of Alderucci and Fiddy discloses, 
9. The method of claim 2, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein allowing access to the process control system includes selectively facilitating one or more changes in response to a user input, comprising:
adjusting a setpoint of the process control system. (Alsina: Fig. 12; [0077]; a first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Radio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list (elements of the user-interface that the first user sees are adjusted by the second user similar to how a setpoint can be adjusted in response to a user input).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alsina into the combination of Alderucci and Fiddy with a motivation to enhance security by allowing a second user to countersign and authorize a purchase/transaction by a first user on an online store (Alsina: [0004]).


Regarding claim 10, the combination of Alderucci and Fiddy discloses, 
10. The method of claim 2, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein allowing access to the process control system includes selectively facilitating one or more changes in response to a user input, comprising:
configuring a module of the process control system. (Alsina: Fig. 12; [0077]; A first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Rsadio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list. (elements of the user-interface that the first user sees are adjusted by the second user similar to how a module can be configured).)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 9 is equally applicable to claim 10.


Regarding claim 11, the combination of Alderucci and Fiddy discloses, 
11. The method of claim 2, wherein allowing access to the process control system includes selectively facilitating one or more changes in response to a user input, comprising:
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
providing an output signal comprising the determined identity of the user. (Alsina: Fig. 6; [0054]; when the fingerprint image matches the reference fingerprint image, the process continues at block 608 where a user can now complete the purchase on the online store (an output signal of matching fingerprint is telling the system to complete the purchase/transaction).)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 9 is equally applicable to claim 11.


Regarding claim 20, the combination of Alderucci and Fiddy discloses, 
20. The system of claim 13, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein the instructions, when executed by the one or more processors, selectively facilitate one or more steps that correspond to a user input and cause the system to adjust a setpoint of the process control system. (Alsina: Fig. 12; [0077]; a first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Radio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list (elements of the user-interface that the first user sees are adjusted by the second user similar to how a setpoint can be adjusted in response to a user input).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alsina into the combination of Alderucci and Fiddy with a motivation to enhance security by allowing a second user to countersign and authorize a purchase/transaction by a first user on an online store (Alsina: [0004]).


Regarding claim 21, the combination of Alderucci and Fiddy discloses, 
21. The system of claim 13, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein the instructions, when executed by the one or more processors, selectively facilitate one or more steps that correspond to a user input and cause the system to:
configure a module of the process control system. (Alsina: Fig. 12; [0077]; A first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Radio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list. (elements of the user-interface that the first user sees are adjusted by the second user similar to how a module can be configured).)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 20 is equally applicable to claim 21.


Regarding claim 23, the combination of Alderucci, Fiddy and Alsina discloses, 
23. The system of claim 21, 
Alderucci further discloses,
wherein the first biometric data comprises an image including at least a portion of the face of the first user, wherein the first user is a confirmer, and (Alderucci: [0083]; biometric data associated with a user, such as an iris scanner, a retinal scanner, a vascular pattern reader, a facial recognition camera, etc.)
wherein the instructions, when executed by the one or more processors, cause the system to compare the first the biometric data to stored data comprises: (Alderucci: [0083]; biometric data may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)
determine one or more facial characteristics of the first biometric data; and  (Alderucci: [0083]; biometric data associated with a user, such as an iris scanner, a retinal scanner, a vascular pattern reader, a facial recognition camera, etc.)
compare the one or more characteristics to stored data of authorized users associated with the process. (Alderucci: [0083]; biometric data (including determining from facial chrematistics) may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)


Regarding claim 32, the combination of Alderucci and Fiddy discloses, 
32. The tangible computer-readable medium of claim 31, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
further storing instructions that when executed by one or more processors of a process control system, cause the process control system to:
receive, by the one or more processors, an input that corresponds to the process from the user; and (Alsina: [0032]; Fig. 2 a biometric sensing device 212, [0060]; Fig. 8 as shown in block 800, a fingerprint image is received from the first user. The fingerprint image can be received by a processing device, such as a secure processing device (the processing device is receiving the fingerprint input from the user).)
based on the determined level of authorization, selectively facilitate, by the one or more processors, one or more steps corresponding to the input. (Alsina: [0084]; guest mode can permit a guest user to access certain functions and applications when the guest user is temporarily using an electronic device that belongs to another person. (allowing access to certain functions based on a guest mode is similar to performing steps corresponding to the level of authorization based on the user input).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alsina into the combination of Alderucci and Fiddy with a motivation to allow an owner of an electronic device to permit a guest user to access certain functions and applications when the guest user is temporarily using the electronic device by establishing or enabling a guest mode in the electronic device (Alsina: [0026]).


Regarding claim 34, the combination of Alderucci, Fiddy and Alsina discloses,
34. The tangible computer-readable medium of claim 32, 
Alderucci further discloses,
…enable the user to access the process control system via a user interface. (Alderucci: [0080]; method includes communicating data back and forth between devices, displaying interface screens, etc.)
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein the instructions, when executed by the one or more processors, to selectively facilitate the one or more steps that correspond to the input further cause the process control system to: (Alsina: [0084]; guest mode can permit a guest user to access certain functions and applications when the guest user is temporarily using an electronic device that belongs to another person.)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 32 is equally applicable to claim 34.


Regarding claim 35, the combination of Alderucci, Fiddy and Alsina discloses,
35. The tangible computer-readable medium of claim 32, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein the instructions, when executed by the one or more processors, to selectively facilitate the one or more steps that correspond to the input further cause the process control system to: (Alsina: [0084]; guest mode can permit a guest user to access certain functions and applications when the guest user is temporarily using an electronic device that belongs to another person.)
adjust a setpoint of the process control system. (Alsina: Fig. 12; [0077]; a first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Radio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list (elements of the user-interface that the first user sees are adjusted by the second user similar to how a setpoint can be adjusted in response to a user input).)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 32 is equally applicable to claim 35.


Regarding claim 36, the combination of Alderucci, Fiddy and Alsina discloses,
36. The tangible computer-readable medium of claim 32, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein the instructions, when executed by the one or more processors, to selectively facilitate the one or more steps that correspond to the input further cause the process control system to: (Alsina: [0084]; guest mode can permit a guest user to access certain functions and applications when the guest user is temporarily using an electronic device that belongs to another person.)
configure a module of the process control system. (Alsina: Fig. 12; [0077]; A first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Radio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list. (elements of the user-interface that the first user sees are adjusted by the second user similar to how a module can be configured).)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 32 is equally applicable to claim 36.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alderucci, in view of Fiddy, further in view of Macdonald and further in view of Kamiya (US Pub No US 2018/0052521 A1, referred to as Kamiya).
Regarding claim 17, the combination of Alderucci, Fiddy and Macdonald discloses, 
17. The system of claim 16, 
The combination of Alderucci, Fiddy and Macdonald does not explicitly disclose, however Kamiya teaches,
wherein the output signal includes an instruction to log off the user from the user-interface. (Kamiya: [0034]; as shown in FIG. 3, the gesture recognition device 1 is a device for identifying (determining) a gesture performed by the user and outputting a signal (control signal) corresponding to the gesture. [0051[; a control signal commanding the execution of an equipment operation corresponding to the gesture identification result (the output signal could be to instruct the user-interface to log off the user).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kamiya into the combination of Alderucci, Fiddy and Macdonald with a motivation to provide a gesture user interface for operating various types of equipment according to body motion and shape (gesture) by outputting a signal from identifying a user performed gesture (Kamiya: [0002]).


Claims 22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Alderucci, in view of Fiddy, further in view of Macdonald and further in view of Alsina.
Regarding claim 22, the combination of Alderucci and Fiddy discloses, 
22. The system of claim 12, further comprising:
Alderucci further discloses,
capture, via the sensor at the user-interface, first biometric data of a user authorized to interact with the process control system; (Alderucci: [0083]; the biometric data is generally obtained (capturing) with the biometric sensor 120 and used at least to verify the identity of the user as a gateway for allowing the user to access the services provided with the gaming device 113 and/or the remote computer 118.)
compare the first biometric data to stored data of users authorized to interact with the process control system; (Alderucci: [0083]; biometric data may be compared with previously obtained/stored physical biometric data that has preferably been authenticated as being associated with a particular authorized user.)
determine an identity of a first user based on a match between the first biometric data and the stored data; (Alderucci: [0083]; access to the gaming system's services may be provided based on a positive match thereof.)
The combination of Alderucci and Fiddy does not explicitly disclose, however Macdonald teaches,
capture, via a sensor at a user-interface, second biometric data of a second user authorized to interact with the process control system; (Macdonald: [0007]; the system also receives (capturing) image data including an image of the user of the computing device captured using an image sensor of the computing device.)
determine an arrangement of one or more limbs or a voice signature of the second user based on the captured biometric data; (Macdonald: [0076]; as shown in FIG. 6a, an example authentication parameter may define the formation of a person's hand in a pointing gesture using an index finger, as shown. In some embodiments, the authentication parameter may be particularly defined to specifically indicate the pointing gesture of the user's index finger of the right hand, for example. Additionally, in some embodiments, the authentication parameter may define that the user's hand is to be positioned in front of the user's body with a straight arm as shown in FIG. 6a.)
provide an output signal, comprising an electronic signature of the second user, based on the determined arrangement; and… (Macdonald: [0087]; with respect to the example shown in FIG. 6d, authentication system 120 (Fig. 1) may analyze the image data to identify at least portions of a person's hand. Other image data analysis techniques may be implemented to determine which of the person's hands is captured in the image data, a formation of the person's hand, a positioning of the hand relative to the person's face or body, motion of the hand in video image data, and other characteristics of the prescribed authentication parameter. [0088] a confidence score may be associated with each of the one or more comparisons based on the similarity of the identified possible authentication parameter in the captured image data (signature output) and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 (Fig. 1) may determine that the person is to be authenticated.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Macdonald into the combination of Alderucci and Fiddy with a motivation to provide an enhanced authentication system which use some part of the body to do a biometric comparison (Macdonald abstract).
The combination of Alderucci, Fiddy and Macdonald does not explicitly disclose, however Alsina teaches,
provide the first user access to the process control system, based on the output signal, when the identity of the first user is determined. (Alsina: Fig. 8; [0062]; when authorization is needed from a second user, the method continues at block 810 where a notification can be provided to the first user and/or the second user regarding the need to obtain authorization from the second user. A determination can then be made at block 812 as to whether or not a fingerprint image is received from the second user (both the first and second user have to be authorized with their biometrics).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alsina into the combination of Alderucci, Fiddy and Macdonald with a motivation to enhance security by allowing a second user to countersign and authorize a purchase/transaction by a first user on an online store (Alsina: [0004]).



Regarding claim 24, the combination of Alderucci, Fiddy, Macdonald and Alsina discloses, 
24. The system of claim 22, wherein the instructions that, when executed by the one or more processors, further cause the system to:
The combination of Alderucci and Fiddy does not explicitly disclose, however Macdonald teaches,
capture, via the sensor at the user-interface, a motion associated with the second user to;
and (Macdonald: [0007]; the system also receives (capturing) image data including an image of the user of the computing device captured using an image sensor of the computing device. [0057]; the prescribed authentication gesture may incorporate motion, such that the gesture may be identified in a video image.)
based on the captured motion, provide the output signal in response to the captured motion.. (Macdonald: [0088]; a confidence score may be associated with each of the one or more comparisons based on the similarity of the identified possible authentication parameter in the captured image data (output) and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 (Fig. 1) may determine that the person is to be authenticated)
The same motivation that was utilized for combining Alderucci, Fiddy and Macdonald as set forth in claim 15 is equally applicable to claim 24.
The combination of Alderucci, Fiddy and Macdonald does not explicitly disclose, however Alsina teaches,
…wherein the second user is a verifier. (Alsina: Fig. 8; [0062]; when authorization is needed from a second user, the method continues at block 810 where a notification can be provided to the first user and/or the second user regarding the need to obtain authorization from the second user. A determination can then be made at block 812 as to whether or not a fingerprint image is received from the second user (both the first and second user have to be authorized with their biometrics).)
The same motivation that was utilized for combining Alderucci, Fiddy, Macdonald and Alsina as set forth in claim 22 is equally applicable to claim 24.


Regarding claim 26, the combination of Alderucci, Fiddy, Macdonald and Alsina discloses,
26. The system of claim 22, 
Alderucci further discloses,
wherein the instructions, when executed by the one or more processors, cause the system to selectively facilitate the one or more steps, and further cause the system to enable the first user to access the process control system via a user interface. (Alderucci: [0080]; method includes communicating data back and forth between devices, displaying interface screens, etc.)


Regarding claim 27, the combination of Alderucci, Fiddy, Macdonald and Alsina discloses,
27. The system of claim 22, 
Alderucci further discloses,
wherein the instructions, when executed by the one or more processors, further cause the system to activate a user profile based on the determined identity of the first user. (Alderucci: [0083]; the biometric data is generally obtained with the biometric sensor 120 and used at least to verify the identity of the user as a gateway for allowing the user to access the services provided with the gaming device 113 and/or the remote computer 118. [0096]; the user defined service limitations may be stored in a user profile in a database associated with the system 100.)


Regarding claim 28, the combination of Alderucci, Fiddy, Macdonald and Alsina discloses,
28. The system of claim 22,
The combination of Alderucci, Fiddy and Macdonald does not explicitly disclose, however Alsina teaches,
wherein the instructions, when executed by the one or more processors, cause the system to selectively facilitate one or more steps that correspond to a user input and cause the system to adjust a setpoint of the process control system. (Alsina: Fig. 12; [0077]; a first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Radio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list (elements of the user-interface that the first user sees are adjusted by the second user similar to how a setpoint can be adjusted in response to a user input).)
The same motivation that was utilized for combining Alderucci, Fiddy, Macdonald and Alsina as set forth in claim 22 is equally applicable to claim 28.


Regarding claim 29, the combination of Alderucci, Fiddy, Macdonald and Alsina discloses,
29. The system of claim 22, 
The combination of Alderucci, Fiddy and Macdonald does not explicitly disclose, however Alsina teaches,
wherein the instructions, when executed by the one or more processors, cause the system to selectively facilitate one or more steps that correspond to a user input and cause the system to:
configure a module of the process control system. (Alsina: Fig. 12; [0077]; A first window 1200 can inform the second user of the purchase (a transaction) the first user is attempting to complete and request authorization that can allow the first user to complete the purchase. Radio buttons can allow the second user to select "yes" or "no". If the second user selects "yes", a second window 1202 may be displayed that allows the second user to authorize the first user to spend a given amount of money. If the second user wants to provide such authorization, the second user can select the "yes" radio button and specify the amount of money with the drop-down list. (elements of the user-interface that the first user sees are adjusted by the second user similar to how a module can be configured).)
The same motivation that was utilized for combining Alderucci, Fiddy, Macdonald and Alsina as set forth in claim 22 is equally applicable to claim 28.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Alderucci, in view of Fiddy, further in view of Macdonald, further in view of Alsina and further in view of Kamiya.
Regarding claim 25, the combination of Alderucci, Fiddy, Macdonald and Alsina discloses, 
25. The system of claim 22, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Kamiya teaches,
wherein the output signal includes an instruction to log off the first user from the user-interface. (Kamiya: [0034]; as shown in FIG. 3, the gesture recognition device 1 is a device for identifying (determining) a gesture performed by the user and outputting a signal (control signal) corresponding to the gesture. [0051[; a control signal commanding the execution of an equipment operation corresponding to the gesture identification result (the output signal could be to instruct the user-interface to log off the user).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kamiya into the combination of Alderucci, Fiddy, Macdonald and Alsina with a motivation to provide a gesture user interface for operating various types of equipment according to body motion and shape (gesture) by outputting a signal from identifying a user performed gesture (Kamiya: [0002]).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Alderucci, in view of Fiddy, further in view of Alsina and further in view of Macdonald.
Regarding claim 33, the combination of Alderucci, Fiddy and Alsina discloses, 
33. The tangible computer-readable medium of claim 32, 
The combination of Alderucci and Fiddy does not explicitly disclose, however Alsina teaches,
wherein the input that corresponds to the process is a request for an electronic signature, wherein the instructions, when executed by the one or more processors, to selectively facilitate the one or more steps further cause the process control system to: (Alsina: [0084]; guest mode can permit a guest user to access certain functions and applications when the guest user is temporarily using an electronic device that belongs to another person. The guest user needs to submits his or her fingerprint image (electronic signature).)
The same motivation that was utilized for combining Alderucci, Fiddy and Alsina as set forth in claim 32 is equally applicable to claim 33.
The combination of Alderucci, Fiddy and Alsina does not explicitly disclose, however Macdonald teaches,
determine, by the one or more processors, an arrangement of one or more limbs of the user based on the captured biometric data; and (Macdonald: [0076]; as shown in FIG. 6a, an example authentication parameter may define the formation of a person's hand in a pointing gesture using an index finger, as shown. In some embodiments, the authentication parameter may be particularly defined to specifically indicate the pointing gesture of the user's index finger of the right hand, for example. Additionally, in some embodiments, the authentication parameter may define that the user's hand is to be positioned in front of the user's body with a straight arm as shown in FIG. 6a.
based on the determined arrangement, provide an output signal comprising an electronic signature of the user. (Macdonald: [0087]; with respect to the example shown in FIG. 6d, authentication system 120 (Fig. 1) may analyze the image data to identify at least portions of a person's hand. Other image data analysis techniques may be implemented to determine which of the person's hands is captured in the image data, a formation of the person's hand, a positioning of the hand relative to the person's face or body, motion of the hand in video image data, and other characteristics of the prescribed authentication parameter. [0088] a confidence score may be associated with each of the one or more comparisons based on the similarity of the identified possible authentication parameter in the captured image data (signature output) and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 (Fig. 1) may determine that the person is to be authenticated.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Macdonald into the combination of Alderucci, Fiddy and Alsina with a motivation to provide an enhanced authentication system which use some part of the body to do a biometric comparison (Macdonald abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho; Jeong-Ho et al.	US-PGPUB	US 20190384440 A1	method of processing fingerprint and electronic device 
Kanevsky; Dimitri et al.	US-PGPUB	US 20170094049 A1	automatic delegation control for device sharing
Lerner; Anna et al.	US-PGPUB	US 20150113631 A1	techniques for identifying a change in users

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435